DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. The applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability. 37 CFR 1.56.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims of the instant invention do not include a method, even though the title of the invention includes the phrase “And Method”.
The disclosure is objected to because of the following informalities:
In paragraph [0003], “norm” should be “normal”;
In paragraph [0023], “wye fittings” should be “Y fittings”;
In paragraph [0023], “tee fittings” should be “T fittings”; and,
In paragraph [0024], include a period at the end of the paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the specification as filed does not disclose what the sensors to “measure the rate of sporulation” are. 
Regarding claims 15 and 17, the specification as filed does not contain a description of the algorithm or steps used to configure the microcontroller or the programmable sequences configuring the LED light modules.


The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 9, 10, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what the “one or more sensors that are coupled to the culture solution output port to measure a rate of sporulation” in claim 4 are.
	It is unclear what the “given intensity [of light] that induces sporulation” in claim 6 is.
It is unclear what the “fibrous sponge-like material” in claim 9 is and how much like a sponge the fibrous material has to be in order to satisfy the claimed limitation. 
The term “small” in claim 10 is a relative term, which renders the claim indefinite.  The term “small” is not defined in the claim, and the specification as filed does not provide a standard for ascertaining the requisite degree for which one of ordinary skill in the art would be reasonably apprised of the scope of the invention.
	It is unclear in claim 15 whether the “constant, pulsed” refers to the one or more modes, and if it is one mode, whether that mode is “constant” or “pulsed”. It is also unclear what the “one or more levels of intensity” are.
	It is unclear what that the “programmable sequences” in claim 17 are.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296).
Regarding claim 1, Gonzalez discloses an apparatus, the apparatus comprising: a laminar flow chamber (Fig. 2, element 30 “tube”) including a plurality of laminar flow tubes (Fig. 3, element 320 “hollow fiber membranes”); input ports (Fig. 2, element 32 and element 42) that are 
Gonzalez does not disclose an apparatus for enhancing bacterial sporulation, light-emitting diode modules; a culture solution tube; that the plurality of laminar flow tubes smooth the flow of coolant; that a coolant input port that supplies coolant to the laminar flow chamber from a coolant source; that the transparent tube section being configured to receive the smoothed flow of coolant from the laminar flow chamber; that a portion of the culture solution tube that traverses through the laminar flow chamber that is within the transparent tube section is configured to be surrounded by the coolant and exposed to light from the LED light modules; and, a culture solution input port that is coupled to the culture solution tube is configured to supply a culture solution to the culture solution tube.
Kim discloses light-emitting diode modules.
In the analogous art of algae growth using LEDs, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of Gonzalez with the LED modules of Kim in order to provide an artificial light source that can be adjusted by wavelength and amount of light for optimum growing conditions (Kim, page 2, lines 50-54).
Gonzalez in view of Kim does not disclose a culture solution tube, coolant, and a coolant source.
Vargas discloses a culture solution tube (abstract), coolant (paragraph [0030] “water”), and a coolant source (paragraph [0030] “separate chiller”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Gonzalez in view of Kim in order 
Regarding the limitation “an apparatus for enhancing bacterial sporulation”, although Gonzalez in view of Kim and Vargas uses the apparatus for algae and not explicitly bacteria, the device of Gonzalez describes the structure of the instant invention, and could operate as intended. The intended use in a preamble of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2111.02(II).
Regarding the limitations “that the plurality of laminar flow tubes smooth the flow of coolant”, although Gonzalez in view of Kim and Vargas uses the laminar flow chamber and its plurality of laminar flow tubes for the flow of water rather than of coolant (Gonzalez, col. 4, lines 38-41), the device of Gonzalez describes the structure of the plurality of laminar flow tubes of the instant invention, and could operate as intended. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “that a coolant input port that supplies coolant to the laminar flow chamber from a coolant source”, although Gonzalez in view of Kim and Vargas uses an input port (Fig. 2 element 42) for the flow of water rather than of coolant (col. 2, line 60 to col. 3 line 7), the device of Gonzalez describes the structure of the port of the instant invention, and could operate as intended. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding the limitation “that the transparent tube section being configured to receive the smoothed flow of coolant from the laminar flow chamber”, although Gonzalez in view of Kim and Vargas uses a transparent tube section and a laminar flow chamber does not describe holding a coolant, the device of Gonzalez in view of Kim and Vargas describes the structure of the 
	Regarding the limitation “a portion of the culture solution tube that traverses through the laminar flow chamber that is within the transparent tube section is configured to be surrounded by the coolant and exposed to light from the LED light modules” the obvious additions of the culture solution tube, laminar flow chamber, transparent tube section, coolant, and LED light modules of Gonzalez in view of Vargas and Kim can be rearranged to this configuration, and absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding the limitation “a culture solution input port that is coupled to the culture solution tube is configured to supply a culture solution to the culture solution tube”, although Gonzalez in view of Kim and Vargas uses an input port (Gonzalez, Fig. 2 element 32), the culture solution input port connects to the space surrounding the plurality of laminar flow tubes rather than the culture solution tube. However, the rearrangement of the port connecting to the culture solution tube of Gonzalez in view of Kim and Vargas would be obvious. Absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding claim 2, Gonzalez discloses an output port (Fig. 2, element 54 “outlet port”) that is coupled to the transparent tube section (col. 2, lines 35-38).
Gonzalez in view of Kim does not disclose a coolant, coolant output port, or that the coolant outlet port is configured to allow the coolant to exit the apparatus.
Vargas discloses a coolant (paragraph [0030]).

Regarding claim 3, Gonzalez discloses an output port (Fig. 2, element 34).
Gonzalez in view of Kim does not disclose a culture solution output port, and that the culture solution output port is coupled to the culture solution tube and configured to allow the culture solution to exit the apparatus.
Vargas discloses the culture solution tube (paragraphs [0026] to [0027]) and the culture solution (paragraph [0027]).
Regarding the limitations, “culture solution output port” and “that the culture solution output port is coupled to the culture solution tube and configured to allow the culture solution to exit the apparatus”, the output port of Gonzalez in view of Kim and Vargas describes the structure of a culture solution outlet port, the culture solution tube, and the culture solution; absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). Given this rearrangement of parts, the output port of Gonzalez in view of Kim and Vargas could operate as intended as a culture solution output port. The intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 5, Gonzalez in view of Kim does not explicitly disclose the culture solution, or that the culture solution and the coolant flow in a common axial direction.

Regarding the limitation “the culture solution and the coolant flow in a common axial direction” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 6, Gonzalez discloses the transparent tube section (col. 2, lines 35-38).
Gonzalez does not disclose that the transparent tube section simultaneously cools the culture solution with the coolant and exposes the culture solution to light from the LED light modules at a given intensity that induces sporulation.
Kim discloses light from the LED light modules (page 2, line 70).	
Gonzalez in view of Kim does not disclose the coolant, or explicitly disclose culture solution.
Vargas discloses culture solution (paragraph [0027]), and coolant (paragraph [0030]).
Regarding the limitation, “at a given intensity that induces sporulation” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 7, Gonzalez in view of Kim does not disclose a coolant source or a chiller unit.
Vargas discloses that the coolant source (paragraph [0030]) includes a chiller unit (paragraph [0030]).
Regarding claim 11, Gonzalez in view of Vargas does not disclose that the LED light modules comprise blue LEDs.
Kim discloses that the LED light modules (page 2, line 70) comprise blue LEDs (abstract).
claim 13, Gonzalez in view of Vargas does not disclose that the LED light modules are arranged in one of vertical, horizontal, band, or spiral wind arrangements.
Kim discloses the LED light modules (Kim, page 2, line 70) are arranged horizontally (paragraph [0051] “matrix” and Fig. 14).
Regarding the limitation “wherein the LED light modules are arranged in one of vertical, horizontal, band, or spiral wind arrangements”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding claim 20, Gonzalez in view of Kim does not disclose a temperature sensor that is coupled to the coolant source and configured to monitor a temperature of the culture solution to control the flow of coolant from the coolant source to a desired temperature.
Vargas discloses a temperature sensor (paragraph [0040]) that is coupled to the coolant source (paragraph [0030]) and configured to monitor a temperature of the culture solution (claims 1 “heat exchanger” and 6 “temperature sensor”, similarly for claims 8 and 13) to control the flow of coolant (paragraph [0030]) from the coolant source (paragraph [0030]) to a desired temperature.
Regarding the limitation “a temperature sensor that is coupled to the coolant source”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). It would have been obvious to one skilled in the art before the effective filing date to modify a temperature sensor to be coupled to the coolant source in order to ascertain if the coolant source is working as intended, thereby cooling the reactor to maintain a lower temperature. Such temperature sensors are known in the function of refrigerators, freezers, and heat exchangers.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Karava (“Quantification and isolation of Bacillus subtilis spores using cell sorting and automated gating”).
Regarding claim 4, Gonzalez discloses an output port (Fig. 2, element 34).
Gonzalez in view of Kim and Vargas does not disclose a culture solution output port (see claim 3) and that one or more sensors are coupled to the culture solution output port to measure a rate of sporulation.
Karava discloses one or more sensors that measure a rate of sporulation (abstract, “cell sorting”).
In the analogous art of sporulation detection, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Gonzalez in view of Kim and Vargas with the sensor that measures a rate of sporulation of Karava in order to detect the percentage of sporulation that has occurred in a sample (Karava, abstract). The spores themselves are a model for resilience against environmental assaults, and the spore coat can be utilized as a scaffold for protein display (Karava, pg. 2, introduction).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Broneske (US 2005/0255584).
Regarding claim 8, Gonzalez in view of Kim and Vargas does not disclose that the culture solution tube is constructed from borosilicate glass.
Broneske discloses that the culture solution tube is constructed from borosilicate glass (paragraph [0015]).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Gonzalez in view of Kim and Vargas with the borosilicate glass of Broneske in order to make a transparent photobioreactor with chemical resistance.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Ahsan (US 2018/0057782).
Regarding claim 9, Gonzalez discloses the laminar flow chamber (Fig. 2, element 30 “tube”), and the laminar flow tubes (Fig. 3, element 320 “hollow fiber membranes”).
Gonzalez in view of Kim and Vargas does not disclose that the laminar flow chamber comprises a chamber including laminar flow tubes that are sandwiched between layers of fibrous sponge-like material.
Ahsan discloses layers of fibrous sponge-like material (paragraph [0006] “adsorbent material”).

Regarding claim 10, Gonzalez discloses that the laminar flow tubes comprise a plurality of small diameter tubes (Fig. 3, element 320 “hollow fiber membranes”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Pickett (WO 2013/150388). 
Regarding claim 12, Gonzalez in view of Vargas does not disclose that the LED light modules comprise LEDs in an amount between 10 and 50 that are arranged in a given strip.
Kim discloses the LED light modules (page 2, line 70).
Gonzalez in view of Kim and Vargas does not disclose that the LED light modules comprise LEDs in an amount between 10 and 50 that are arranged in a given strip.
Pickett discloses an LED strip (paragraph [0039]).
In the analogous art of LEDs enhancing the growth of photosynthetic organisms, it would have been obvious to one skilled in the art before the effective filing date to modify Gonzalez in view of Kim and Vargas with the LED strip mentioned in Pickett in order to grow photosynthetic organisms.
Regarding the limitation “between 10 and 50 [LEDs] that are arranged in a given strip”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Li (CN 101724547). 
Regarding claim 14, Gonzalez in view of Vargas does not disclose that the LED light modules are configured to pulse in increasing or varying intensity or brightness and duration.
Kim discloses the LED light modules (page 2, line 70) are configured to pulse (abstract).
Kim does not disclose pulsing in increasing or varying intensity or brightness and duration.
Li discloses LEDs varying intensity (paragraph [0012]) or brightness and duration (paragraph [0013]).
In the analogous art of using LEDs to grow microalgae, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Gonzalez in view of Kim and Vargas in order to find the optimal LED the growing conditions of different species of photosynthetic organisms (Li, abstract).
Regarding claim 15, Gonzalez in view of Vargas does not disclose that the LED light modules are configured with a microcontroller to operate in one or more modes including constant, pulsed, and including one or more levels of intensity.
Kim discloses the LED light modules (page 2, line 70) and that the LEDs can be pulsed (abstract).
Kim does not disclose that the LED light modules are configured with a microcontroller to operate in one or more modes including constant and including one or more levels of intensity.
.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Gonzalez Machin (US 2014/0256014).
Regarding claim 16, Gonzalez in view of Vargas does not disclose that the LED light modules include LEDs that emit a wavelength between 400 nm and 425 nm.
Kim discloses the LED light modules (page 2, line 70).
Kim does not disclose that the LEDs emit a wavelength between 400 nm and 425 nm.
Gonzalez Machin discloses that the LEDs emit a wavelength between 400 nm and 425 nm (paragraph [0077]).
In the analogous art of absorption of carbon dioxide via microorganisms, it would have been obvious to one skilled in the art before the effective filing date to modify LED wavelength of Gonzalez in view of Kim and Vargas with the wavelength of Gonzalez Machin in order to provide light radiation that is useful for microorganisms’ metabolic activity (Gonzalez Machin, paragraph [0077]).
Regarding claim 18, Gonzalez in view of Vargas does not disclose that the LED light modules include ultraviolet (“UV”) LEDs that emit a wavelength between 275 nm and 300 nm.
Kim discloses the LED light modules (page 2, line 70).

Gonzalez Machin discloses ultraviolet ("UV") LEDs that emit a wavelength between 275 nm and 300 nm (paragraph [0078]).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Li (CN 101724547) and Lee (CN 108192801).
Regarding claim 17, Gonzalez in view of Vargas does not disclose that the LED light modules are configured according to programmable sequences including frequency and luminosity changes over time.
Kim discloses the LED light modules (page 2, line 70).
Gonzalez in view of Kim and Vargas does not disclose that the LED light modules are configured according to programmable sequences including frequency and luminosity changes over time.
Li discloses that the LEDs are configured according to programmable sequences (paragraph [0008]) including luminosity changes over time (paragraph [0047]).
Gonzalez in view of Kim and Vargas, further in view of Li does not disclose frequency changes over time.
Lee discloses changes in frequency (paragraph [0016]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the LED light modules of Gonzalez in view of Kim .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 8,092,685) in view of Kim (KR 2013/0019752) and Vargas (US 2012/0088296) as applied to claims 1-3, 5-7, 11, 13, and 20, further in view of Aerts (WO 2010/142004).
Regarding claim 19, Gonzalez in view of Kim and Vargas does not disclose that the culture solution includes Bacillus spp.
Aerts discloses that the culture solution includes Bacillus spp. (pg. 159, line 25).
In the analogous art of bacterial bioreactors and confined aquatic farming, it would have been obvious to one skilled in the art before the effective filing date to modify the microorganism of choice of Gonzalez in view of Kim and Vargas with the Bacillus genus of Aerts in order to provide a probiotic effect in aquatic culture against pathogens (pg. 17, lines 6 - 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799